This is a suit brought by Dudley Olcott II and James N. Wallace, defendants in error herein, against J. M. Ray and C. U. Connellee, plaintiffs in error, in the district court of Bexar county, Tex., Fifty-Seventh judicial district, December 14, 1911, to establish their ownership of, and to recover the amount due on, a certain judgment rendered in the district court of Bexar county, Tex., Fifty-Seventh judicial district, on January 28, 1908, in favor of Frederick P. Olcott against the plaintiffs in error herein for the sum of $869.74, with interest from said date at the rate of 6 per cent. per annum, and the costs of that suit, and for a foreclosure of the lien established in said judgment on 160 acres of land, situated in Eastland county, Tex.
Defendant answered, and upon trial judgment was rendered for plaintiffs, from which plaintiffs in error perfected this writ of error. The plaintiffs in error have filed no brief in the court below or in this court, and the defendants in error, having filed their brief, ask that the judgment be affirmed.
We have examined the record for fundamental errors, and, none being apparent, the judgment of the lower court is affirmed.